Citation Nr: 1103201	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  05-35 528A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1. Entitlement to an initial rating in excess of 40 percent for 
right ulnar neuropathy from March 4, 2004 to October 16, 2005. 

2. Entitlement to an initial rating in excess of 60 percent for 
right ulnar neuropathy, from October 17, 2005. 

2. Entitlement to an initial rating in excess of 20 percent for 
residuals of a right arm injury with arthritis.

3. Entitlement to an initial rating in excess of 10 percent for 
surgical scars of the right arm.




ATTORNEY FOR THE BOARD

Stacey R. Laskin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1999 to March 
2004.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from decisions by the Department of Veterans Affairs (VA) 
Appeals Management Center (AMC) in Washington, DC. The AMC issued 
a March 2010 supplemental statement of the case denying 
entitlement to an initial rating in excess of 20 percent for 
residuals of a right arm injury with arthritis and in excess of 
10 percent for surgical scars of the right arm. The AMC also 
issued a February 2010 rating decision, in which it determined 
that the Veteran was entitled to a disability rating of 60 
percent for right ulnar neuropathy and to special monthly 
compensation based on loss of use of the right hand, both 
effective October 17, 2005. 


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from October 
1999 to March 2004.

2.	On April 15, 2010, prior to the promulgation of a decision 
in the appeal, the Board received notification from the Veteran 
that a withdrawal of all pending appeals is requested.


CONCLUSION OF LAW

The criteria for withdrawal of pending appeals by the Veteran 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by an appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the Veteran has withdrawn all pending appeals and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not have 
jurisdiction to review any appeals and they are dismissed.


ORDER

The appeals are dismissed.




		
VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


